 -IntheMatter- of ANNISTONWAREHOUSECORPORATIONandINTERNA-TIONAL UNION OF OPERATING ENGINEERS, LOCALS 312,312-A, 312-B,AND 312-C, A. F.orL.In the Matter of ANNISTON WAREHOUSE CORPORATIONandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, CARPENTERSLOCAL UNION No. 1749, A. F. OF L.-In the Matter of ANNISTON WAREHOUSE CORPORATIONandBROTHER-HOOD OF PAINTERS, DECORATORS, AND PAPERHANGERS OF AMERICA,PAINTERS LOCAL UNION No. 151, A. F. OF L..In the Matter' of ANNISTON WAREHOUSE CORPORATIONandINTERNA-TIONAL ASSOCIATION OF' MACIIINISTS, LODGE No. 291, A. F. OF L.Cases Nos. 10-R-1137, 10-R-1146, 10-R-1147and 10-R-1148.--Decided April29,1944Knots,Liles, Jones and Woolf, by Mr. R. E. Jones,of Anniston, Ala.,for the Company.Mr. Thomas 0. Brown,of Birmingham,Ala., for the Engineers.Messrs. J. C. ReavesandT. E. Booth,of Anniston,Ala., andMr.Walter F. Schaffer,of Birmingham,Ala., for the Carpenters.Mr. Fred Vann,of Anniston,Ala., andMr.Walter F. Schaffer,of Birmingham,Ala.,, for the Painters.-Mr. Paul Chipman,of Atlanta,Ga., andMr. Paul 0.Trammel,ofAnniston,Ala., for the Machinists.Mr. Louis.Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by International Union of Op--crating Engineers, Locals 312,'312-A, 312-B, and 312-C, A. F. Of L.,herein called the Engineers, United Brotherhood of Carpenters andJoiners of America, Carpenters Local Union No. 1749, A. F. of L.,herein called the Carpenters, Brotherhood of Painters, Decoratorsand Paperhangers of America, Painters Local Union No. 151, A. F. of56 N. L.-U. B No. 27. --133 r134 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDL., herein callled the Painters, and International Association of Ma-chinists, Lodge No. 291, A. F. of L., herein called the-Machinists,alleging that questions, affecting commerce' had arisen concerning therepresentation of employees of AnnistonWarehouse Corporation,Anniston, Alabama, herein called. the Company, the National LaborRelations Board provided for appropriate hearings upon due noticebefore Mortimer H. Freeman, Trial Examiner. Separate hearingsin these cases were held at Anniston, Alabama, on April, 6, 1944.TheCompany, the Engineers, the Carpenters, the Painters, and the Ma-chinists appeared, participated, and were' afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on-the issues.The Trial Examiner's rulings madeat the hearings are free from prejudicial error and are hereby affirmed;All parties were afforded opportunity to file briefs with the, Board.The four cases are hereby consolidated for the purpose of decision.Upon the entire record in the cases, the Board'makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAnnistonWarehouse Corporation is a. Delaware corporation andiswholly owned by the Chrysler Corporation.The Company op-erates an' ordnance depot at Anniston, Alabama, which is owned"by,,the United States Government. In the course of its operations atAnniston, the Company receives, stores, renovates, and ships ammuni-tion, general supplies, and field service maintenance units.,Approxi-inately all materials shipped to the Anniston depot are shipped to itfrom points outside the State of Alabama, and practically all ma=aerials shipped from the''depot are shipped to points outside the.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II,THE ORGANIZATIONS INVOLVEDInternational Union of Operating 'Engineers, Locals 312, 312-A,312-B, and 312-C; United Brotherhood of Carpenters and Joinersof America, Carpenters, Local Union No. 1749; Brotherhood of Paint-ers,Decorators, and Paperhangers of America, Painters Local UnionNo. 151; and International Association of Machinists, Lodge No. 291,are labor organizations affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company, has, in effect, refused to grant recognition to thelabor, organizations involved as the exclusive collective bargainingState of Alabama. ANNISTON WAREHOUSECORPORATION,135,representatives of certain of the Company's employees, until the labororganizations have been certified by the Board in appropriate units.Statements of a Field Examiner of the Board, introduced- intoevidence at the hearings, indicate that each of the labor organizationsrepresents a substantial number of employees in the units, alleged byeach to be appropriate.,We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Engineers urges that all employees engaged in operating, re-pairing, 'ormaintaining automotive powered equipment, consistingof tanks, tractors, cranes, scoops, patrol graders, bulldozers, and thoseemployees who are mechanics and mechanics' helpers, oilers, welders,,and .their respective helpers .who ' repair or work on automotive equip-ment, excluding locomotive equipment employees, truck drivers,, fore-men, and supervisors, constitute an appropriate unit.The Carpen-ters, seeks a unit of all carpenters and junior carpenters employed inthe carpenter shop, crate shop, power saw operators, and saw filersengaged in maintenance work, excluding foremen and supervisoryemployees.The Painters desires a unit of all painters, sign writers,spraymen, helpers or apprentices engaged in painting or sprayingwork, excluding foremen and supervisory employees. 'The Machinistsurges that all employees engaged in equipment maintenance, consist-ing of all precision machinists, general machinists, specialists, andtheir respective helpers, where such persons are,employed in themachine shop, roundhouse, and on general maintenance of machineryand .equipment in the machine shop and, roundhouse and the fieldequipment repair shop, excluding foremen and supervisory employees,constitute an appropriate unit:The Company took no position withrespect to the units.Evidence introduced at the hearings indicatesthat,the employees claimed by the labor organizations constitute well-defined homogeneous groups.We 'find that all employees engaged 'in operating, repairing, ormaintaining automotive powered equipment, consisting of tanks,tractors, cranes, scoops, patrol graders, bulldozers, and those em-ployees who are mechanics and mechanics' helpers, oilers, welders,and their respective helpers who repair'or work on automotive equip-ment, excluding locomotive equipment employees, truck drivers, fore-1The Field Examiner reported that the. Engineers presented73 authorizationcards, theCarpenters78 authorization cards, the Painters 19 authorizationcards, andthe Machinists19 authorization cards.There are approximately 80 employees in the unit urged by theEngineers,85 in the-unit urged by the Carpenters,28 in the unit urged by the Painters, and40 in the uniturged by theMachinists. ki136DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, and any' other supervisory employees who have authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.We find that all carpenters and junior carpenters employed in thecarpenter- shop, crate shop, 'power saw operators, and saw filers en-gaged in maintenance work, excluding foremen and any othersupervisory employees who have authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.We find that all painters, sign writers, spraymen, helpers or appren-tices engaged in painting or spraying work, excluding foremen andany other supervisory employees who have authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or - effectively recommend such action, constitute, a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9(b) of the Act.We find that all employees engaged in equipment maintenance, con-sisting of all precision machinists, general machinists, specialists,,andtheir respective helpers, where such persons are employed in the ma-chine shop, roundhouse, and on general maintenance of machinery andequipment in the machine shop and'roundhouse and the field equip-ment repair shop, excluding foremen and any other supervisory-em-ployees who have authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THEDETERMINATIONOF REPRESENTATIVESWe,shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among,the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9, (c) of the National Labor Relations Act,,and pursuant to Article III, Section ' 9, of National Labor RelationsBoard Rules and,Regulations - Series 3, it is hereby ANNISTON WAREHOUSE CORPORATION137DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithAnniston Ware-house Corporation,Anniston,Alabama, elections by secret ballot shallbe conducted as early as possible,but not later than thirty(30) daysfrom the dateof this Direction,under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among, theemployees in each of the units found appropriate in Section IV, above,who :were employedduring thepay-roll period immediately precedingthe date of this Direction,including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding those who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not, for the'purposes of collective bargaining,(a) employees in the engineers unit desire to be represented by Inter-national Union of Operating Engineers, Locals 312, 312-A, 312-B, and312-C, A. F. of L.; (b) employees in the carpenters unit desire to berepresentedby UnitedBrotherhood of Carpenters and Joiners ofAmerica, Carpenters Local Union No. 1749,A. F. of L.; (c) employeesin the painters unit desire to be represented by Brotherhood of Paint-ers,Decorators, and Paperhangers of America,Painters Local UnionNo. 151, A. F. of L.; and((l) employees in the machinists unit desire tobe represented by International Association of Machinists,Lodge No.291) A.F. of L.'